Citation Nr: 0802456	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to September 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of the testimony offered at this hearing has been associated 
with the claims file. 

At the Board hearing, the veteran submitted medical records 
that have not yet been considered by the RO.  In this regard, 
the Board may consider this evidence in the first instance 
because the veteran has waived RO consideration thereof.  See 
38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

The veteran did not incur hypertension in service and 
hypertension did not manifest to a compensable degree within 
the first post-service year.  


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), must be 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in January 2005.  This letter 
also informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion; he received such notice in March 2006.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Particularly, the veteran has been 
afforded the appropriate information in order to advance any 
contentions regarding his claim of service connection.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned January 
2005 letter, which generally advised the veteran to provide 
the RO with any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  The RO has obtained all of the 
veteran's service medical records and VA medical records.  
The veteran has not requested VA's assistance in obtaining 
any private records related to his claim.  The veteran has 
provided VA some medical records.  He has not indicated the 
presence of any other outstanding relevant records and has 
not requested VA's assistance in obtaining any other 
evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).  VA is under no duty to provide the veteran a medical 
examination because, as discussed below in greater detail, 
there is no indication that the veteran incurred hypertension 
in service.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records are silent with respect 
to a diagnosis of hypertension.  In February 1979 a blood 
pressure of 140/96 was recorded, and, thus, in March 1979, 
the veteran had his blood pressure checked several times over 
the span of a week.  Ultimately, it was noted that the 
veteran's blood pressure was normal.  His separation 
examination dated in February 1983 was silent with respect to 
a diagnosis of hypertension and his blood pressure was noted 
as 110/82.  A May 1983 record noted that the veteran 
indicated he had had a few increased readings in the past.  
He was on no medication, and blood pressure was 140/90.

VA examination of February 1984 showed blood pressure 
readings of 130/80. 130/90 and 140/90.  There were no 
complaints or diagnoses referrrable to hypertension.

Of record are medical records from a U.S Air Force Hospital 
dated from August 1984 to May 1985.  In this time period, the 
veteran had his blood pressure checked numerous times.  The 
blood pressure readings contained in these records never met 
or exceeded 160/100.  Treatment records dated in August 1984 
and December 1984 contain notations of borderline high blood 
pressure, but no diagnosis of hypertension.  No blood 
pressure medcations were indicated in these records.

Private medical records of 1994 referring to treatment of an 
unrelated condition note that the veteran was taking Vasotec 
for hypertension.  Of record is a note from Steven M. 
Chrzanowski, M.D., dated in June 2003.  In this note, Dr. 
Chrzanowski stated that the veteran had been a long term 
patient of his and was being treated for hypertension.  Dr. 
Chrzanowski did not specify how long he had treated the 
veteran or when the veteran had first been diagnosed as 
having hypertension.  

Of record are treatment notes from the Bitterroot Clinic 
dated from July 2005 to January 2006.  These records show 
treatment for hypertension.  As aforementioned, the veteran 
submitted private medical records at his April 2007 Board 
hearing.  These records are dated in February and April 2007 
and show diagnosis of hypertension.  They do not address the 
etiology of hypertension. 

Entitlement to service connection on a direct basis is not 
established.  In this regard, the Board notes the absence of 
a diagnosis of hypertension in service.  Although a few blood 
pressure readings in service were elevated, readings were 
predominantly normal, and there were no indications of any 
sustained elevated blood pressure readings.  Essential 
hypertension was not shown or diagnosed; and there is no 
competent medical evidence attributing hypertension to 
service.  Moreover, although blood pressure continued to be 
labile in the first postservice year, it still was not shown 
to be chronic, and in 1985 elevated readings were noted to be 
associated with anxiety problems.  The Board acknowledges the 
veteran's statements, particularly the testimony he offered 
at the April 2007 Board hearing, but notes that as a lay 
person he is not competent to make a statement regarding the 
etiology of a disorder, such as hypertension.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, 
because there is no evidence of the incurrence of 
hypertension in service and no competent evidence otherwise 
attributing hypertension to service, the claim must be denied 
on a direct basis.

Likewise, the evidence does not establish service connection 
for hypertension on a presumptive basis.  In order for this 
claim to be established on such a basis it must be shown that 
hypertension manifested to a compensable degree within the 
first post-service year, i.e. to at least 160/100.  See 
38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101 
(2007).  In this regard, the Board notes that the medical 
records from the U.S Air Force hospital from August 1984 to 
May 1985 do not contain a firm diagnosis of hypertension; 
they contain a diagnosis of borderline hypertension.  
Moreover, these records contain numerous blood pressure 
readings, none of which meet or exceed 160/100.  None of the 
other blood pressure readings of record are relevant to the 
post service year.  Again, the Board acknowledges the 
veteran's testimony that he was taking blood pressure 
medications in and after service and that he filed a claim 
for service connection within a year after service discharge.  
However, the sevice medical records and private medical 
records of 1984 and 1985 show that he was not taking 
medications to control blood pressure, and his statements are 
not credible.  The record also shows that in October 1983 he 
filed a claim for service connection for an "abnormal EKG" 
but no reference was made to blood pressure or hypertension 
in that claim.  

Accordingly, because the evidence fails to establish that 
chronic hypertension was manifested to a compensable degree 
within the first post-service year, service connection on a 
presumptive basis is also denied.  


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


